Case 1:21-mj-02340-LMR Document 2 Entered on FLSD Docket 02/24/2021 Page 1 of 1


                     U NITED STATES DISTRICT COURT
                     SOU THERN DISTRICT OF FLORJDA
                             M IA M ID IV ISION

                    CaseNo.21-2340-Reid(SEALED)



 UNITED STATES OF A W RICA ,
          Plaintiff,


 V.



 D ror Svorai,
             Defendantts).
                        /



       TH IS CAU SE cam e before the Court and pursuant to proceedings it is

 thereupon,PURSU AN T TO Tlv ARREST OF THE ABOVE N AM ED

 DEFENDAN T,THIS CA SE IS HEREBY UNSEALED .

 D ON E AND ORD ERED atM iam i,Florida.



 D ated:2/24/21




                              Lisette M arie R eid
                              U N IT ED STA T ES M A G IST R A TE JUD G E
